        Case MDL No. 2898 Document 37 Filed 05/22/19 Page 1 of 6



      BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE KIA AND HYUNDAI ENGINE          MDL DOCKET NO. 2898
LITIGATION
                                      Oral Argument Requested




MUSGRAVE PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR TRANSFER AND
    COORDINATION OR CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407
             Case MDL No. 2898 Document 37 Filed 05/22/19 Page 2 of 6



       Plaintiffs Rick Musgrave, David Krakauer, Jonathan Raiskin, and Alexis Salvadore (“the

Musgrave Plaintiffs”), the plaintiffs in Musgrave, et al. v. Hyundai Motor America, Inc., et al.,

N.D. Cal. Case No. 4:18-cv-07313-YGR, respectfully submit this reply brief in support of their

motion for transfer and coordination or consolidation.

       The primary argument advanced by Defendants and Plaintiffs in In re Hyundai and Kia

Engine Litigation (“In re Hyundai & Kia”) is that there is no need for transfer and consolidation

because they have already reached “a near global” settlement that will resolve many of the

claims in the subject cases. Defendants’ Opp’n Br. (Doc. No. 34) at 1. “To the extent the

pending settlement does not resolve all aspects of the subject cases,” Defendants argue, any

remaining claims are too disparate to support consolidation and transfer. Id. at 1 (emphasis

added), 8. There are three problems with that position.

       First, the fact that Defendants and Plaintiffs in In re Hyundai and Kia are purporting to

settle “all” or nearly all of the fire-based claims confirms there is substantial overlap among the

various cases. Otherwise, there would be no basis to settle the claims in the first place.

       Second, transfer and consolidation or coordination also is necessary to ensure the “just

and efficient conduct” of the actions. 28 U.S.C. § 1407(a). It is evident from the parties’

briefing that In re Hyundai & Kia was never intended to be a fire case. Instead, as explained

more fully below, the opposition briefs confirm that the settlement of the fire claims was

belatedly shoe-horned into an existing settlement in response to fire-related claims that began to

be filed in late 2018. As Defendants describe in their own brief, the Plaintiffs in In re Hyundai

& Kia “contend a purported manufacturing defect restricts oil flow throughout the connecting

rod bearings to other parts of the engine, which can result in stalling and eventually engine

failure.” Defendants’ Oppn. Brf., at 2. The In re Hyundai & Kia action followed from an earlier



                                                 1
             Case MDL No. 2898 Document 37 Filed 05/22/19 Page 3 of 6



action (Mendoza), involving the “same defect” relating to “engine oil contamination and

catastrophic engine failure.” In re Hyundai & Kia Plaintiffs’ Opp’n Br. (Doc. No. 35) at 5;

Defendants’ Opp’n Br. at 4 (describing Mendoza action).

        During a mediation on December 21, 2018, the parties in In re Hyundai & Kia reached

“an agreement in principle” and signed a settlement term sheet. Defendants’ Opp’n Br. at 4.

The parties in In re Hyundai and Kia emphasize that they had been negotiating settlement and

conducting informal discovery for years, but offer no details as to the nature and extent of that

discovery. In any event, to the extent that discovery was conducted prior to November 2018, it

all would have concerned the oil contamination and engine seizure allegations rather than the

cause(s) of the engine fires.

        That is because the fire cases began to be filed just before the December 2018 mediation,

and continued to be filed afterwards. See id. at 5 (listing timeline of fire cases). Defendants note

that plaintiffs in one of the fire-related cases, Flaherty, “requested certain modifications to the

settlement term sheet” that had been signed at the earlier mediation. Id. at 10. According to

Defendants, the “proposed settlement is [therefore] the result of extensive, mediated negotiations

among defendants, interim class counsel in In re Hyundai and Kia, and Flaherty counsel.” Id. at

12. But Flaherty was filed on December 14, 2018 – a mere 7 days before the December 21,

2018 mediation. Given that Flaherty had just been filed at that time, and In re Hyundai and Kia

did not otherwise concern fires, there is no way the “certain modifications to the settlement term

sheet” requested by the Flaherty counsel were the result of years of negotiation and discovery

about the fires. Rather, it appears that the modifications were tacked-on to the existing

settlement term sheet in order to award Defendants a “near global” release for defects that had

led to a horrific rash of fires, several fire-related class actions, and scrutiny from the federal



                                                   2
             Case MDL No. 2898 Document 37 Filed 05/22/19 Page 4 of 6



government. See Musgrave Plaintiffs’ Opening Br. (Doc. 1-1) at 5-7. That is not a “just and

efficient” resolution of fire-related claims.

       Leaving aside the adequacy of the settlement as it relates to the fires, the arguments

raised by Defendants and the plaintiffs in In re Hyundai & Kia are misplaced, as their arguments

rest on authority in which centralization was denied when a settlement would extinguish other

identical claims, and parties not involved in the settlement would have the opportunity to object

or use other means to combat the proposed settlement. See Defendants’ Opp’n Br. (Doc. No. 34)

at 11. Notwithstanding the substantial factual overlap of these cases, the purported “global”

settlement would not, in fact, cover all of the identified class vehicles. See id. at 7-8. As such,

even if the pending settlement were to be approved, the remaining parties would still benefit

from centralization. See In re Armored Car Antitrust Litig., 462 F. Supp. 394, 396 (J.P.M.L.

1978) (explaining that while the Panel had a “desire to minimize the overall expenses in this

litigation, we are confident that all current parties, and all parties remaining if any settlement is

approved, can experience a net savings of time, effort and expense by participation in Section

1407 proceedings”); see also In re Managed Care Litig., 246 F. Supp. 2d 1363, 1365 (J.P.M.L.

2003) (collecting cases and granting transfer pursuant to § 1407 in spite of impending settlement

where the settlement would only partially resolve the claims).

       Third, also lacking merit is Defendants’ argument that any fire-related claims that may

survive settlement are too disparate to support transfer and consolidation. As a preliminary

matter, the argument assumes Judge Staton will approve a “near global” settlement of the fire-

related claims under the circumstances presented here, but there is no certainty about that.

Whatever the outcome, however, transfer and consolidation would still be warranted. By its

plain terms, transfer for coordination or consolidation is proper under 28 U.S.C. § 1407(a) when



                                                   3
             Case MDL No. 2898 Document 37 Filed 05/22/19 Page 5 of 6



there are “one or more common questions of fact.” That requirement is satisfied here because in

each case the cause (or causes) of the fires are the central issue in dispute, and plaintiffs in each

case will seek discovery and retain experts on that issue. The fact that different plaintiffs have

different theories about the cause of the fires is not dispositive because if discovery points to one

cause over another, or links certain causes to certain vehicles, then plaintiffs will presumably

amend their complaints to conform to the evidence uncovered. Hence, centralization will

“eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources

of the parties, their counsel, and the judiciary.” In re Ethicon Physiomesh Flexible Composite

Hernia Mesh Prods. Liability Litig., 254 F. Supp. 3d 1381, 1382 (J.P.M.L. 2017).

       Relatedly, the Short plaintiffs argue that their case concerns different defects than those

alleged in Musgrave and the other actions. However, the common nucleus of fact that warrants

transfer for coordinated or consolidated proceedings is that there is a defect or set of defects in

Hyundai and Kia GDI engines that result in engine failure. Indeed, there are overlapping class

vehicles in both the Short and Musgrave actions, to wit the 2012-2015 Kia Soul. Moreover, both

actions allege that a defect has caused spontaneous engine fires in the affected vehicles. While

the cases may point to different alleged defects as the cause of those fires, coordination or

consolidation would still provide efficiencies in streamlining discovery and motion practice.

Regardless, coordination or consolidation is still warranted because – as the Short plaintiffs

correctly state – the district judge to whom the matter is assigned may elect to place any

individualized aspects of the Short action (or those of any of the other actions), if any, on a

separate track. See In re Cuisinart Food Processor Antitrust Litig., 506 F. Supp. 651, 655

(J.P.M.L. 1981) (“The transferee judge, of course, has the authority to schedule discovery and

other pretrial proceedings on any issues unique to a particular action or party to proceed



                                                  4
             Case MDL No. 2898 Document 37 Filed 05/22/19 Page 6 of 6



in separate tracks concurrently with the common pretrial proceedings, thus enhancing the

efficient conduct of all aspects of this litigation.”). Given that Judge Staton is already familiar

with and overseeing some of the scheduled actions, coordination or consolidation of each of the

listed actions is appropriate.


Dated: May 22, 2019                                    Respectfully submitted,

                                                       BURSOR & FISHER, P.A.

                                                       By: ___/s/ Frederick J. Klorczyk III___
                                                                  Frederick J. Klorczyk III

                                                       Joel D. Smith
                                                       Frederick J. Klorczyk III
                                                       1990 North California Blvd., Suite 940
                                                       Walnut Creek, CA 94596
                                                       Telephone: (925) 300-4455
                                                       Facsimile: (925) 407-2700
                                                       Email: jsmith@bursor.com
                                                               fklorczyk@bursor.com

                                                       Attorneys for Plaintiffs Rick Musgrave,
                                                       David Krakauer, Jonathan Raiskin, and
                                                       Alexis Salvadore




                                                  5
